TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00543-CV


B. C., Appellant

v.

Scotty L. Rhodes on behalf of T. L. R., Appellee





FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
NO. 262619, HONORABLE MIKE DENTON, JUDGE PRESIDING




O R D E R
PER CURIAM
 On September 11, 2002, appellant B. C. filed with this Court a motion to waive
appellate fees, requesting that this Court waive appellate filing fees and fees for the preparation of
the clerk's and reporter's records.  This Court abated the appeal to provide appellant an opportunity
to obtain from the trial court the requisite findings mandated by section 13.003 of the civil practice
and remedies code for waiver of appellate fees.  See Tex. Civ. Prac. & Rem. Code Ann. § 13.003(a)
(West Supp. 2002).  
	On October 18, 2002, appellant furnished this Court with a supplemental clerk's
record, including the trial court's findings that: (1) this appeal is not frivolous, (2) the reporter's
record and the clerk's record are necessary to decide the issues presented on appeal, and (3) appellant
is indigent and entitled to court-appointed counsel.  Based on these findings, this Court will reinstate
the appeal and grant appellant's motion to waive appellate fees.  Accordingly, appellant is entitled
to a clerk's record and a reporter's record without cost, and all appellate filing fees are waived.  The
clerk's record was filed with this Court on September 3, 2002, and the reporter's record was filed
on September 10; having reinstated the appeal, this Court directs appellant to file an appellant's brief
by November 25, 2002.
	It is so ordered October 24, 2002.

Before Chief Justice Aboussie, Justices Patterson and Puryear
Do Not Publish